
	
		I
		112th CONGRESS
		1st Session
		H. R. 1051
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Sessions, Mr. Paul,
			 Mrs. Black, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  clarify the use of private contracts by medicare beneficiaries for professional
		  services and to allow individuals to choose to opt out of the Medicare part A
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Beneficiary Freedom to Choose
			 Act of 2011.
		2.Use of private
			 contracts by medicare beneficiaries for professional services
			(a)In
			 generalSection 1802(b) of the Social Security Act (42 U.S.C.
			 1395a) is amended to read as follows:
				
					(b)Clarification of
				Use of Private Contracts by Medicare Beneficiaries for Professional
				Services
						(1)In
				generalNothing in this title shall prohibit a medicare
				beneficiary from entering into a private contract with a physician or health
				care practitioner for the provision of medicare covered professional services
				(as defined in paragraph (5)(C)) if—
							(A)the services are
				covered under a private contract that is between the beneficiary and the
				physician or practitioner and meets the requirements of paragraph (2);
							(B)under the private
				contract no claim for payment for services covered under the contract is to be
				submitted (and no payment made) under part A or B, under a contract under
				section 1876, or under an MA plan (other than an MSA plan); and
							(C)(i)the Secretary has been
				provided with the minimum information necessary to avoid any payment under part
				A or B for services covered under the contract, or
								(ii)in the case of an
				individual enrolled under a contract under section 1876 or an MA plan (other
				than an MSA plan) under part C, the eligible organization under the contract or
				the MA organization offering the plan has been provided the minimum information
				necessary to avoid any payment under such contract or plan for services covered
				under the contract.
								(2)Requirements for
				private contractsThe requirements in this paragraph for a
				private contract between a medicare beneficiary and a physician or health care
				practitioner are as follows:
							(A)General form of
				contractThe contract is in writing and is signed by the medicare
				beneficiary.
							(B)No claims to be
				submitted for covered servicesThe contract provides that no
				party to the contract (and no entity on behalf of any party to the contract)
				shall submit any claim for (or request) payment for services covered under the
				contract under part A or B, under a contract under section 1876, or under an MA
				plan (other than an MSA plan).
							(C)Scope of
				servicesThe contract identifies the medicare covered
				professional services and the period (if any) to be covered under the contract,
				but does not cover any services furnished—
								(i)before the
				contract is entered into; or
								(ii)for the treatment
				of an emergency medical condition (as defined in section 1867(e)(1)(A)), unless
				the contract was entered into before the onset of the emergency medical
				condition.
								(D)Clear disclosure
				of termsThe contract clearly indicates that by signing the
				contract the medicare beneficiary—
								(i)agrees not to
				submit a claim (or to request that anyone submit a claim) under part A or B (or
				under section 1876 or under an MA plan, other than an MSA plan) for services
				covered under the contract;
								(ii)agrees to be
				responsible, whether through insurance or otherwise, for payment for such
				services and understands that no reimbursement will be provided under such
				part, contract, or plan for such services;
								(iii)acknowledges
				that no limits under this title (including limits under paragraphs (1) and (3)
				of section 1848(g)) will apply to amounts that may be charged for such
				services;
								(iv)acknowledges that
				medicare supplemental policies under section 1882 do not, and other
				supplemental health plans and policies may elect not to, make payments for such
				services because payment is not made under this title; and
								(v)acknowledges that
				the beneficiary has the right to have such services provided by (or under the
				supervision of) other physicians or health care practitioners for whom payment
				would be made under such part, contract, or plan.
								Such
				contract shall also clearly indicate whether the physician or practitioner
				involved is excluded from participation under this title.(3)ModificationsThe
				parties to a private contract may mutually agree at any time to modify or
				terminate the contract on a prospective basis, consistent with the provisions
				of paragraphs (1) and (2).
						(4)No requirements
				for services furnished to msa plan enrolleesThe requirements of
				paragraphs (1) and (2) do not apply to any contract or arrangement for the
				provision of services to a medicare beneficiary enrolled in an MSA plan under
				part C.
						(5)DefinitionsIn
				this subsection:
							(A)Health care
				practitionerThe term health care practitioner means
				a practitioner described in section 1842(b)(18)(C).
							(B)Medicare
				beneficiaryThe term medicare beneficiary means an
				individual who is enrolled under part B.
							(C)Medicare covered
				professional servicesThe term medicare covered
				professional services means—
								(i)physicians’
				services (as defined in section 1861(q), and including services described in
				section 1861(s)(2)(A)), and
								(ii)professional
				services of health care practitioners, including services described in section
				1842(b)(18)(D),
								for
				which payment may be made under part A or B, under a contract under section
				1876, or under a Medicare Advantage plan but for the provisions of a private
				contract that meets the requirements of paragraph (2).(D)MA plan; msa
				planThe terms MA plan and MSA plan
				have the meanings given such terms in section 1859.
							(E)PhysicianThe
				term physician has the meaning given such term in section
				1861(r).
							.
			(b)Conforming
			 amendments clarifying exemption from limiting charge and from requirement for
			 submission of claimsSection 1848(g) of the Social Security Act
			 (42 U.S.C. 1395w–4(g)) is amended—
				(1)in paragraph
			 (1)(A), by striking In and inserting Subject to paragraph
			 (8), in;
				(2)in paragraph
			 (3)(A), by striking Payment and inserting Subject to
			 paragraph (8), payment;
				(3)in paragraph
			 (4)(A), by striking For and inserting Subject to
			 paragraph (8), for; and
				(4)by adding at the
			 end the following new paragraph:
					
						(8)Exemption from
				requirements for services furnished under private contracts
							(A)In
				generalPursuant to section 1802(b)(1), paragraphs (1), (3), and
				(4) do not apply with respect to physicians’ services (and services described
				in section 1861(s)(2)(A)) furnished to an individual by (or under the
				supervision of) a physician if the conditions described in section 1802(b)(1)
				are met with respect to the services.
							(B)No restrictions
				for enrollees in msa plansSuch paragraphs do not apply with
				respect to services furnished to individuals enrolled with MSA plans under part
				C, without regard to whether the conditions described in subparagraphs (A)
				through (C) of section 1802(b)(1) are met.
							(C)Application to
				enrollees in other plansSubject to subparagraph (B) and section
				1852(k)(2), the provisions of subparagraph (A) shall apply in the case of an
				individual enrolled under a contract under section 1876 or under an MA plan
				(other than an MSA plan) under part C, in the same manner as they apply to
				individuals not enrolled under such a contract or
				plan.
							.
				(c)Conforming
			 amendments(1)Section 1842(b)(18) of
			 the Social Security Act (42 U.S.C. 1395u(b)(18)) is amended by adding at the
			 end the following:
					
						(E)The provisions of
				section 1848(g)(8) shall apply with respect to exemption from limitations on
				charges and from billing requirements for services of health care practitioners
				described in this paragraph in the same manner as such provisions apply to
				exemption from the requirements referred to in section 1848(g)(8)(A) for
				physicians’
				services.
						.
				(2)Section 1866(a)(1)(O) of such Act (42
			 U.S.C. 1395cc(a)(1)(O)) is amended by striking enrolled with a Medicare
			 Advantage organization under part C and inserting enrolled with
			 an MA organization under part C (other than under an MSA plan).
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 6 months after the date of the enactment of this Act and apply to
			 contracts entered into on or after that date.
			3.Allowing
			 individuals to choose to opt out of the medicare part A benefit
			(a)In
			 generalAny individual who is
			 otherwise entitled to benefits under part A of title XVIII of the Social
			 Security Act may elect (in such form and manner as may be specified by the
			 Secretary of Health and Human Services) to waive such entitlement.
			(b)Individuals
			 Opting Out of Medicare Part A Eligible for Health Savings
			 AccountsSection 223 of the
			 Internal Revenue Code of 1986 is amended—
				(1)in subsection (b),
			 by striking paragraph (7), and
				(2)in subsection
			 (d)(2)(C)(iv), by inserting and who has not waived the rights to
			 benefits under part A of title XVIII of such Act after Social
			 Security Act.
				
